Earl Warren: Number 15, Oleta O'Connor Yates, Petitioner versus United States of America. Mr. Branton.
Leo Branton, Jr.: May it please the Court. This case of Yates versus the United States is a contempt case arising directly out of the Smith Act case which was just argued before this Court. Mrs. Oleta O'Connor Yates was one of the defendants in the Smith Act case and was the only defendant who testified in that case. Now, there were three contempt cases, three separate cases of contempt arising out of this case, all on behalf of the petitioner, Yates. These three cases are so closely interrelated that I'm going to take a little time to give a rather complete summary of the facts of all three of these contempt cases even though this Court is only concerned with one of the three cases. And I think that when you have heard the statement of facts as it concerns all three of the cases, you will see why it has become necessary for me to feel that I must burden the Court with discussing two cases that are not even before this Court. At the time that the prosecution rested its case, all of the defendants with the exception of four defendants, rested their case without putting on any evidence at all. Mrs. Yates was one of the defendants who chose not to rest but to put on a defense. And she took the stand as the first witness for the defense.
William O. Douglas: Only -- only one?
Leo Branton, Jr.: Yes sir, she is the only one. And she testified for approximately nine days on direct examination. During which period of time, she testified fully and completely about everything that she had ever done as a member of the Communist Party, why she joined the Communist Party, what she did as a member of the Communist Party, what's her interpretation of the so-called classics were and how she felt in what her intent was so far as her being a member of the Communist Party was concerned. On the first day of cross-examination, she was examined by the prosecutor until it reached a point why she was -- where she was asked questions for a number, all of which called for her identification of other people not on trial as members of the Communist Party. She refused to answer any of these questions which called for identification of these people as members of the Communist Party. And in doing so, she stated to the Court that she admits no disrespect, but that she felt in these times, the times on which the case was being tried that to identify a person as a member of the Communist Party might bring upon that person prosecution, persecution, illegal violence, the loss of a job, and the loss of many of the other privileges which citizens who are not a communist enjoy. She was ordered to answer those questions by the trial judge and she answered in effect that as much as she would like to answer those questions as grim as the consequences might be for her refusal. She could not bring herself to be an informer, that she felt that this was what the Government witnesses had been doing in the case and consequently she couldn't add to this kind of testimony and consequently hurt anyone else no matter how much disposition might hurt her.
Speaker: Were all the people (Inaudible)
Leo Branton, Jr.: As to the first four questions, all of them were people, three of the questions concerned one individual who was not a defendant and one of the questions concerned a -- one of the defendants who had already rested his case and her refusal as to that particular defendant was that he had rested his case and consequently, he had no opportunity to meet any evidence according to the record it has against him. And she felt that she would be an informer in identifying him as a member of the Communist Party. So as to all of the refusals, we get down to the one single thing, she would not identified people as members of the Communist Party.
Felix Frankfurter: Is there any controversy as to the legitimacy of the questions from the point of view of admissibility?
Leo Branton, Jr.: From the question of admissibility -- strict technical admissibility, I think that the questions were irrelevant and immaterial. However, we have not raised that question here.
Felix Frankfurter: That is -- that is not -- we assume the questions were properly put?
Leo Branton, Jr.: I think we must.
Felix Frankfurter: And that the Court would properly rule -- has properly ruled on that degree.
Leo Branton, Jr.: We made objections to the questions but that is not a point which brings us here and I think we must assume that for purposes of this argument. At the time of her refusal to answer these questions, the Court held her in contempt as to each of these four separate refusals. And he ordered her to custody for the -- until she answered such questions. Now, all of the defendants at that time were out on bail so that she went to jail and during the rest of her time on the stand and during the rest of the trial indeed, she came to the witness stand and she left jail and she went back to the jail where she was incarcerated. Now, things were a lot smoothly again for two other days and then finally of the third day, apparently, when the prosecutor was lagging in his cross-examination, the trial judge told him to hurry along, that he was wasting time. Then again immediately, upon this -- having received this admonition from the Court, he started asking for names again. He asked 11 other questions, all of which were designed to elicit one thing, the identification of other people not on trial and of some the defendants who had rested and against whom she had previously indicated she also would not answer the question.
Felix Frankfurter: Mr. Branton --
Leo Branton, Jr.: Yes.
Felix Frankfurter: -- excuse me but I was trying to (Inaudible)
Leo Branton, Jr.: Yes, sir. He said that he held her in civil contempt that she would go to jail until she answered the question.
Felix Frankfurter: And that -- that means provides a period of (Inaudible)
Leo Branton, Jr.: Yes, sir.
Felix Frankfurter: Is that right?
Leo Branton, Jr.: Yes sir, she was still on jail. So that at the time of her refusal to answer the 11 questions which were of substantial and the same quality and upon the same grants, the Court again found her in contempt 11 separate times and indicated that he viewed these findings of contempt as criminal contempt.
Hugo L. Black: Was the case over then?
Leo Branton, Jr.: No sir, she was still on the stand the third day of cross-examination and he said that he would differ sentence on this criminal contempt until the end of the case.
Felix Frankfurter: Did the jury apply the holding?
Leo Branton, Jr.: The jury was of course there when they refused to answer the questions and was there when she was found in contempt, but during the time of certain discussions, the jury was dismissed while these discussions were carried on.
Felix Frankfurter: But the jury had talked to him (Voice Overlap) --
Leo Branton, Jr.: Yes sir, very much sir.
Speaker: Were the 11 individuals present questions direct to the point?
Leo Branton, Jr.: Were the 11 different individuals? No, sir. I believe that there were about six or seven different individuals as to some of them, they refer to the same people.
Speaker: Were they on the trial?
Leo Branton, Jr.: Most of them were not and I think that a couple of the questions were concerning defendants who were on trial but who had rested their case. They were the -- some of the 11 defendants would --
Speaker: (Inaudible)
Leo Branton, Jr.: That's right. Some of them were not on trial, had not been on trial and were not indicted.
Speaker: (Inaudible)
Leo Branton, Jr.: No, sir. I said that in my opinion, it was irrelevant to have asked about them and had nothing to do with the case but I do not urge that point here because we didn't come up on that point. For purposes of this argument, I think you can assume that the trial court was correct in ruling that the questions did have some relevancy while I disagree with that. I think we must assume that for the purposes to be resolved.
Hugo L. Black: Well that's a rather (Inaudible) but true, let's suppose that the evidence imposed in completely irrelevant, couldn't possibly be irrelevant, somebody is put in jail for not answering questions. Are you concealing that under those circumstances the judge should have put him in jail if he could?
Leo Branton, Jr.: No, sir. I'm saying that I -- that my argument that these questions were irrelevant is a tenable argument on my part but that because of other matters which are more important and more significant in my opinion would be called for a reversal of this contempt. We did not urge that particular point before this Court. Now, when he ruled, the trial judge ruled that he would view this contempt as criminal contempt he postponed action on it, until after the trial was over. As the result to the experience which took place concerning Mrs. Yates and her being held in contempt, no other defendant took the stand. The defendants rested their case at the end of Mrs. Yates' testimony and she was in jail 43 days under the judgment of civil contempt. Now, when the jury found each of the defendants guilty on August 6, on August 7th, the trial judge sentenced each of the defendants to five years plus $10,000 fine which was the ultimate that he could give at that time under the law. On the next day, he found -- he sentenced Mrs. Yates on the criminal contempt, the 11 counts of separate contempt which he had found previously and he sentenced her to one year in jail on each of the 11 counts, but that 11 counts to run concurrently, but with the sentence not to begin until the termination of her sentence under the main case. In other words it was not to begin until she has spent her five years that she has been sentenced to under the Smith Act. Now these defendants all filed notice of appeal and the Circuit Court ruled that there was a substantial question and ordered the trial judge to set bail, the trial judge refused to set bail. We went back to the Ninth Circuit and they themselves set bail. We went back and posted bail on behalf of each of the defendants, but the martial would not release the defendant Yates even though $20,000 bail had been deposited in her behalf on the ground that he was still holding her pursuant to a judgment of civil contempt by Judge Mathis. Now, at that time, the trial judge was away and anther judge was sitting. This judge released the petitioner Yates with the understanding that she would report back two days later to see what Judge Mathis wanted to do concerning his judgment of civil contempt. It was our argument incidentally that at the time that the trial terminated, the finding of civil contempt terminated and there was no longer any power for the court to hold her pursuant to that judgment. So two days later, we went back before the trial judge and the trial judge rules and he wrote an opinion as a matter of fact which holds this language, the language which I am about to recite that even though the trial was over, the litigation had not terminated because there was an appeal pending and it maybe that the Government would need the benefit of those answers on a new trial or at sometime in the future as long as the appeal was pending, the Government had a right to those questions. And consequently, she could not be released from jail at all as long as an appeal was pending or any part of the litigation was pending. From that, we filed a notice of appeal and asked the judge to set bail and he refused to set bail. Again, we went to the Ninth Circuit and the Ninth Circuit set $1000 bail on this contempt. After we got the petitioner Yates out on jail on $1000 bail, Judge Mathis again for the third time ordered the petitioner Yates to come back before his court. At this time, he said to her, “It appears that my sentencing you to civil contempt had no effect whatsoever and consequently I am now going to view that civil contempt, the original four-question contempt as criminal contempt. Now I sentence you to three years in jail for this civil contempt.” So that at this time, we now have three contempt, first a filing of civil contempt from which the judge would not release the petitioner from custody on the basis that the Government still had a right to answers and incidentally in our opinion, this would have been a life sentence or at least she would have been in jail until today 1956 because we still haven't terminated the litigation. And the one year sentence for the 11 counts and the three-year sentence. Now, all three of this contempt led before the Ninth Circuit, as to the judge's ruling that the civil contempt was still enforced in effect. They reversed this and reversed it naturally on the logical ground that at the termination of the trial, there was no longer any power for the Court to coerced the answers, the trial was over and the answers could no longer be given, so that was reversed. As to the three years sentence of contempt, the court also reversed that and they reversed that on the basis that it was a violation of due process for the judge to first hold her in civil contempt and for her to spend 43 days in jail. And then 30 days after the termination of the trial informed her for the first time that he was doing that civil contempt as criminal contempt and consequently, that also was reversed. The one-year sentence was affirmed and it was affirmed on the ground that the 11 questions of the third day of cross-examination constituted a separate incident of contempt. They gave no reason why they reached the conclusion that this was a separate contempt from the first four days and this is the contempt which brings us before this Court.
Speaker: And which contempt, is that the third?
Leo Branton, Jr.: If in chronology, it was the second.
Speaker: The second.
Leo Branton, Jr.: It was the one.
Speaker: She hasn't -- she hasn't started serving the --
Leo Branton, Jr.: At the time that this arose, she was in jail under the civil contempt. She had been in jail three days as a matter of fact and she refused to answer 11 questions and the sentence was postponed until the trial was over.
Speaker: Well now, this -- she got how much under the second contempt year?
Leo Branton, Jr.: One year.
Speaker: And she started serving that sentence?
Leo Branton, Jr.: No sir, the order was that that would -- she would not begin serving that until the termination of the five-year period which she was supposed to spend under the Ninth Circuit.
Speaker: The only question we have here is the -- is the validity of (Voice Overlap) --
Leo Branton, Jr.: Validity of that one sentence of one year for 11 separate contentions. Now our --
Felix Frankfurter: Mr. Branton.
Leo Branton, Jr.: Yes sir.
Felix Frankfurter: Would you mind if (Inaudible). The review of that sentence is appropriate to be here now (Inaudible)
Speaker: That's habeas corpus isn't it?
Leo Branton, Jr.: I don't think -- I don't agree with you Mr. Justice Frankfurter.
Felix Frankfurter: Why not?
Leo Branton, Jr.: I cannot cite for you a case for the proposition that we are appropriately here. However, in the sentence of this crime I believe that there is no question about the fact that we view here, as a matter of fact, it's not even been suggested to me that there was anything to the contrary and your question raises the question that I'm on the first time.
Felix Frankfurter: (Inaudible)
Leo Branton, Jr.: I -- I don't.
Felix Frankfurter: Are you suggesting that there's anything in it (Inaudible)
Leo Branton, Jr.: The only answer that I can give you at this time sir is that we are appropriate of it. Now, our first point that we urge upon the Court for reversal is the fact that there was never but one contempt in this case if there was any contempt at all. Now keeping in mind the fact that the Ninth Circuit proved that the only reasons they affirmed the -- this contempt was that they viewed this as a separate contempt and they are completely solid as to one. The only thing that we can suppose is the fact that they viewed it as a separate contempt because it arose on a separate day from the other four questions, because even the Government admits in their brief before the Ninth Circuit and also their briefs here that the questions were substantially the same questions that they called for substantially the same answers. Now, the law is I believe that once an accused in a contempt case states an unequivocal position, once that person shows a singleness of attitude or an identical nature for a ground of refusal, that there can be no multiplication of contempts by the prosecutor or jointly putting questions to her which will call for the same answers and there are many cases along this line, I think the Costello case is one. In the Costello case, the witness in the beginning said that he would not testify at all.He absolutely refused to testify. Following that, the questions were put to him which called for various answers, did he know (Inaudible), did he know Frank Moran, did he know other people and the Court held him separately in contempt for the refusal to answer all of these questions. And the Court in reversing said that there was only one contempt because of the fact that the witness had stated unequivocally that he would answer no questions and that the prosecutor could have been in contempt a thousand times by asking a thousand different questions.
Hugo L. Black: Did we have that question before us? Can you cite any case from this Court?
Leo Branton, Jr.: I do not believe that this exact question has been before this Court.
Hugo L. Black: The difference is -- is this the difference between and I don't know if this is right. I'm just asking what's the difference -- are they saying that the witness refusal to answer question that is assumed irrelevant or invalid would continue to deprive the criminal contempt for that refusal. You asked them the next day, they say, well, we're going to give you another chance to bring him back for review, that they can try him the second time (Inaudible). Keep on trying asking day by day and try them each time separately for criminal contempt. Is there a difference between you and the Government if you say they cannot do that if they say you can?
Leo Branton, Jr.: Well, we say they cannot do that and that is in effect what they are trying to do but they disclaim the fact that that is what they are trying to. Their position is that her refusal on the other days was not the same thing because they asked different questions about different people and they take two positions that no matter what the witness says in the beginning about a refusal to identify people as members of the Communist Party, that each time she is asked a question concerning a different individual, that is a different contempt. This is -- this is the one of the positions which they take.
Felix Frankfurter: It's your position that this is really a case continuing offense --
Leo Branton, Jr.: Yes, sir.
Felix Frankfurter: -- the continuing offense was only a (Inaudible)
Leo Branton, Jr.: That is my position, exactly.
Felix Frankfurter: Well suppose that you (Inaudible)
Leo Branton, Jr.: Now, does your question assume Mr. Justice Frankfurter that in between those box that there are questions being answered?
Felix Frankfurter: Yes.
Leo Branton, Jr.: No. My position is --
Felix Frankfurter: But what was the situation here?
Leo Branton, Jr.: That was the situation here.
Felix Frankfurter: (Inaudible)
Leo Branton, Jr.: Yes. But my --
Felix Frankfurter: (Inaudible) the law requires it.
Leo Branton, Jr.: That's correct. My position is that they, which determines the singleness of the contempt is the singleness of the attitude of the person who refuses to answer the questions so that as long as she says at the beginning, I will not answer any questions which calls for my saying that this person is a Communist. Then no matter how many questions or how many intervening days went in between, whenever that question is put, it is a continuing contempt, a part of the first and only original contempt.
Felix Frankfurter: (Inaudible)
Leo Branton, Jr.: Well --
Felix Frankfurter: Did she announce the position?
Leo Branton, Jr.: Yes sir.
Felix Frankfurter: And having it under the position and hearing the position (Inaudible)
Leo Branton, Jr.: That's correct. If she were here -- if she announces a position from the beginning and adheres to that position and then refusing to answer the second question says, I adhere to my first position and there is a single attitude, a single impulse which motivates her attitude towards those questions, our position is that this can only be one contempt.
Felix Frankfurter: And do you think that position was neither illogic or was it a matter of -- initially could be thought (Inaudible)
Leo Branton, Jr.: Well, Mr. Justice Frankfurter, if you look at the history of the contempt statutes and you see how the courts, the appellate courts have very jealously protected the rights --
Felix Frankfurter: Now they're called policies, that's a different story.
Leo Branton, Jr.: All right well then, I am certainly relying upon the history and the policy of the contempt.
Felix Frankfurter: I don't agree you could find things like that in the history (Inaudible) unless you were referring to the matter of (Inaudible)
Leo Branton, Jr.: That's -- that's what --
Felix Frankfurter: That's your argument.
Leo Branton, Jr.: That's one of my arguments. But also, there was law in this subject Mr. Justice Frankfurter. The Costello case had exactly that point. Now it's true that there were not days in between that the -- his refusal to answer the question, once he have stated his position that I will not testify. But I don't think it would have made difference in that case if he had been on the stand for 15 or 20 days before he refused to answer those questions.
Felix Frankfurter: (Inaudible)
Leo Branton, Jr.: The third day.
Felix Frankfurter: What makes you think (Inaudible) Today -- on Monday, I will testify and on Tuesday or Wednesday, they will. If there is a man who stands in the witness stand because I think his position is no, no, no, the second question that I understand to be one thing.
Leo Branton, Jr.: If I understand anything at all about the law of contempt Mr. Justice Frankfurter, it is this, that each contempt case must be decided on the facts of that particular case and if --
Felix Frankfurter: And then your Costello case (Inaudible)
Leo Branton, Jr.: The Costello case is only to give us what the background of the law is, the background of the logic and the practice is. But this particular case has to be decided on the facts of this case and as so far as this case is concerned, there is no question but that she didn't change her mind. Each time that she refused to answer these questions, she refused to answer them on the same basis that she would not be an informer and she would not name any of these people because it might tend to hurt them. Now, I must hurry along to my second point which I also think is an important point. That point Your Honors is that even though the trial --
Felix Frankfurter: Isn't that's one more thing to do, you're correct about this (Inaudible)
Leo Branton, Jr.: Yes.
Felix Frankfurter: And serve -- serve the sentence (Inaudible)
Leo Branton, Jr.: 43 days.
Felix Frankfurter: It wasn't a sentence (Inaudible) a civil contempt, never mind if it's civil or criminal contempt (Inaudible)
Leo Branton, Jr.: That is the exact holding of the Ninth Circuit in one of these companion cases Mr. Justice Frankfurter. The judge had held her in civil contempt and after she spent 43 days in jail, at the end of the trial, he called her back and he said you are still (Inaudible) so I sentence you to three years in jail, the Ninth Circuit reversed on the --
Felix Frankfurter: Again a different case. It's all -- he continued to be (Inaudible)
Leo Branton, Jr.: But our position is that there isn't a new one, it's all the part of one.
Felix Frankfurter: But you are carrying this -- it fits almost the situation, is it -- there is that (Inaudible)
Leo Branton, Jr.: All right. Now, our second point is this, that even though the trial judge labeled this one year contempt as criminal contempt, it was really civil contempt because as this Court well knows the difference between the two kinds of contempt is one is punitive and one is coercive. And it makes no difference how he labels it. It's what his purpose was in giving the sentence that makes it either civil or criminal. And we say that even though he labeled a criminal contempt that the purpose of this contempt was to coerce the answers and why do we say that? Because at the time of the first contempt, he used such phrases as, it would not be fair to preclude the Government on this situation to establish that relationship. To borrow language from some of the cases, you carry the key to the jail at your own pursuit. You may purge yourself at anytime in order to discharge yourself from custody. Now, this was the time of the contempt which unquestionably was civil contempt. However, at the time of the second contempt and this is the contempt of which we are here concerned. The judge still used the language which indicated that he had one purpose and one purpose alone, not to punish the defendant in order to vindicate the authority of the Court, but to coerce the answers. And his statement at the time of sentencing under this, when he allegedly called it criminal was as follows, "I had hope by this time that Mrs. Yates might be willing to purge herself that she might be prompted to do so." Now, the Government was entitled on cross-examination to show if they could -- what -- the person that Mrs. Yates said impliedly said was a foolish person, was a friend of Mrs. Yates. We don't know. That's the problem. And finally he said, "I hope Mrs. Yates will yet purge herself. I am not interested in imprisoning Mrs. Yates." Now, the fact that the judge made all of these statements showed that the judge was not concerned or was indicating the authority to the Court. He was concerned with getting the answers to those questions and this intent, and this motive and the judge might even carry it over into the third contempt at which time she had -- the case was over, he had it over 30 days and he called her back and his questions to her at this time was, “Do you wish to answer the question?” You could have been (Inaudible) Mrs. Yates by answering the questions, if you were disposed to purge yourself. The Court will entertain a motion to modify not only this sentence but even the one-year sentence. Now, we submit that in the Court making all of these things, the Court showed -- even though the Court was been held that it could then coerce the answers for the benefit of the Government because the Government have the right to those answers once the case was over. We say that it showed that the court's only purpose was to coerce the defendant, Yates by answering the questions and since the kind of a sentence that he gave, even though he labeled it criminal was for this purpose and this purpose alone, it was civil contempt and not criminal contempt and consequently, the one year sentence was illegal. Now, I only have a few more minutes and I wanted to discuss point three which is the excessiveness of the sentence. We believe that the sentence is so inhuman and so cruel as to give violation of this defendant's constitutional rights. In the first place, we must consider that we are dealing with the question of summary contempt and the tremendous possibilities which this power gives to a judge to abuse the judicial process. The history of the contempt shows how the courts have jealously guarded this and every time a case comes down in history since the time of the judge next trial, this power of contempt has been restricted and restricted and restricted. And there's a reason for this, because of the fact that it -- any criminal contempt case doesn't have any of the benefits of the Bill of Rights such as the -- the indictment or jury trial, or right of cross-examination and such things as this. And consequently, we believe that the power which the judge should use should be only the minimum power which is adequate to protect the dignity of the court. And we submit that after the defendant has spent 43 days in jail at the time the trial was over and they spent additional time in jail because of the trial judge's refusal to obey the orders of the Ninth Circuit to meet that she stayed in jail 70 days altogether and not 43 days that then to give a sentence of one year in jail on top of this was cruel and unusual punishment. And especially considering the fact that by taking this attitude, the defendant was only adhering to a position which could not possibly have hurt the Government but only hurt herself, because the jury was obstructed that they could take in a consideration her refusal to answer these questions and testing her own capability. The jury knew that she had refused to answer these questions and she was convicted. Also, the questions which she were asked were questions which -- on which the Government have been put in affirmative evidence that every one of these persons was members of the Communist Party. Now, what could avail the Government to have to come out of this defendant's mouth, the fact that these people were members of the Communist Party? None of the defendants of the trial and none of the counsel disputed for a moment that these people were members of the Communist Party, but yet they sentence her to a one year in jail because of the fact that she adhered to this position of conscience from the very beginning. And finally on this regard, I want to say that this sentence of one year is grossly under proportion for what any of the States here can say, the contempt of this kind. The majority of the states provides for a maximum of only 30 days on this kind of contempt and the defendant had already spent 70 days in jail. None of the States exceed six months for this kind of contempt. And even in the -- under the federal system when the process contempt was permitted, not on the premise of the Court, there is a six months limitation to it. And the final point of the excessiveness of the sentence in this regard Your Honors will be presented by my colleague, Mr. Wirin.
Earl Warren: Mr. Wirin.
A. L. Wirin: May it please the Court. The thrust of my argument will be with respect to judicial policy or as Mr. Justice Frankfurter, the judicial iniquity, namely that the sentence in this case was in the federal statute of this case so unduly harsh and severe as to make it appropriate for this Court to invoke a general supervisory power or to the administration of justice generally in the District Court and in connection which contempt subject to that. And therefore, I want to call Your Honors attention on a number of facts that I hope you will find. In the numerous prosecutions under the Smith Act throughout the country, Mrs. Yates is not the first defendant to refuse to give names. The first defendant was in the famous, the famous Kennedy case. Mr. Gates was a witness. The trial judge, Judge Medina is not known as the stock dealer on Communist or Communism. We know what the trial judge did there as to the defendants and even to the lawyer. But as to the matter of refusal to give names, Judge Medina considered it adequate to the situation to impose a sentence of 30 days. When the (Inaudible) case was heard before Judge Chesler, Judge Chesler considered 30 days adequate to the situation then. When does a similar matter arose before Judge Medina in the case of (Inaudible) enforcement in effort upon it, particularly familiar, there again Judge Medina thought that the authority of the Court on the one hand could square with the rights of the individual on the other by a sentence of 30 days. Indeed, Your Honors will be interested to know the defendants were proud to learn there that in the Smith Act case in St.Louis, Judge Parker, when the prosecutor asked the defendant's name, refused to judge that defendant in contempt. Now, the imposing of severe sentencing upon defendant in the Smith Act case who takes the stand to his defense and presumably in defense of the remaining colleagues who have not rested, the taking of the stand by a defendant in the Smith Act case is an important aspect of the right of defendant regarding essential charge involving him and who ordinarily better than the defendant can testify to their intent. But if -- when a defendant who under our administration of justice has the right to assert a defense attempts to do so and then find himself confronted with severe, serious, harsh penalties because a refusal it had made. It may not very well mean anything, the deprivation of the right to defend. You got it from Mr. Branton, that once Mrs. Yates was given this sentence, it became obvious to the defendants that they were in a very serious situation, they had already set four and a half months in jail because this judge wouldn't grant bail and no matter how they come to this Court and again back to the trial court. They anticipated this judge would be harsh to them as the sentence he imposed the maximum submitted by law, five years and $10,000 on each defendant. And so, no other defendant took the stand when they saw what was happening to their colleagues, Mrs. Yates. And therefore, it is a serious matter in the administration of justice and for difficult cases where persons are charged with advocacy of certain kind of opinions for anyone of the defendants to find himself not only facing the maximum sentence permitted by the Smith Act but also facing severe additional sentences keep on to him to serve at the end of the time that he serves his full five-year sentence as a price for asserting the right of putting on a defense. Now, there are other considerations of judicial policy that I call to your attention. Mrs. Yates said, she would not make names and identify communists because of the harm that will come to them. The time in the history of America was 1952, the place was California, for her to identify communists at that time and that place and possible indictment by the Department of Justice under the Smith Act meant probable harassment by the federal and state investigating committees, meant certain loss of public and private employment in California. She's on the court and she could not bring herself to give names and identify persons and hurt them because she said she could not bring herself to become a government informer and the judge so understood. He said, "Mrs. Yates does not want to be an informer." What is the significance of her refusal to answer questions on the grounds that you'd become an informer again in 1952 and in the Smith Act case? She had suffered a number of months as a defendant in this case and have -- had observed the Governments witnesses. Every single witness called by the Government was a paid informer. What is -- what was a paid informer? They are in two categories, they are those who are full-time, in the full-time employ of the Government and received compensation, so far professional witnesses like John Lautner. There are others who work as it were by the peace. They are called to testify in particular cases and they give their testimony in such cases. I suppose it's the reasonable inference that if the testimonies they did in one case is helpful to the Government in that case, the likelihood of further peace work of their being called for further testimony is the greater. The informants are also in this case, perhaps divisible into other categories. There are those who went into the Communist Party at the pay of the Government and there are those who became terminals and who in the pay of the Government turned out more paid to the informers against their former colleagues. The evidence in this case discloses that the witnesses of the Government received the sum of $48,303.02 prior to their testimony in this case. She had seen and heard these Government witnesses, these informers, the like of which she rebelled against being on the witness stand. She had heard John Lautner to help the Government state that the defendant Richmond, was seen by him at a convention of the Communist Party in 1945, when the fact was that Richmond was serving his country -- our country to the Armed Forces overseas during that period. She had heard an informer (Inaudible), identified the client whom I represent in that case (Inaudible) as having been seen by him at a meeting of a Communist Party in Los Angeles in January 1951, when the fact of the matter was she was in jail, in custody because she couldn't furnish the bail which the trial judge was demanding at that time. She had heard an informant who's tried to testified that the Communist would start revolution and would use guns and discover that at the same time contemporaneously when (Inaudible) testified he had heard a defendant make that statement, it turned out within the report of the F.B.I. the statement which the defendant was suppose to have made was that there would be a revolution by the fascists not the communists. And she had heard and informed the rest will testify that he was in the employ of the F.B.I. that he made friends, that he induced his friends to join the Communist Party and then he turned those days over in pursuant of his employment to the Government. Now, it is true, Your Honors, that 1952, Mrs. Yates did not have the patience to anticipate that this very Court, this very last term would look upon a record in which there was testimony from informers and consider it so endangered as to require remand. And certainly, she did not have the patience then to know that in this very Court, this very term, in the very next case which is to be argued, the Solicitor General of United States is suggesting to this Court a tainting of a record by virtue of the irresponsible if not but the jury's testimony of a paid informer. But if she didn't have the questions, she did have some history in which her resistance to giving names was mooted, and let me faithfully advert to a page or to up history. It is generally known that in the 1920's, when Mr. Mitchell Palmer, was Attorney General, the number of outstanding Americans objected to the then raid against Communist because of the use of informers by the then Department of Justice. The gentlemen included Professor Chafee of the Harvard Law School, be impound of that school and others. And there is the historic decision by Judge Anderson in (Inaudible) to which Mr. Justice Frankfurter had referred in the opinion of this Court in the Galvan case. A case in which Mr. Chafee and others appeared amici before Judge Anderson. It was Judge Anderson in the 1920's said, "That no honest man would be a Government informer," referring to the informers, in the employ of the Department of Justice, and the irresponsibility of their testimony during the 1920's. And since I am turning to history and have given Your Honors a page with respect to matters in 1920, permit me to turn to page back even further to 1798 into the alien and sedition laws to which the Chief Justice had occasioned to refer in a footnote in Pennsylvania against Nelson, to which Mr. Justice Holmes had occasioned to refer in the dissent of (Inaudible) When the alien and seditions laws were proposed in this country, happily they were at existence only two years, this statute has been upon the statute books since 1940 and it's being widely enforced currently as Your Honors know. But on the alien and sedition laws were for adoption before Congress, Mr. Edward Livingston arose in the hall of the Congress and he made this statement about informers to which I call your attention. He said, "The country was swarmed with five informant, delators and all the odious reptile tribe that breed in the sunshine of despotic power." Now, I hope Your Honors do not consider that I am overstating the situation. But what I am saying is that what Mrs. Yates was saying here she could not stoop to join the class of this reptile breed which a class which has been held in odium throughout the ages in every land. For she said, "I cannot bring myself to do that," meaning I cannot bring myself to become a paid informer. For she said if she did, "I would be going around hanging my head in shame the rest of my life," and she felt she couldn't do that. Of course in current history, we have other examples. Your Honors will recall that (Inaudible) on part or before a committee said, "I will tell about myself but I will know no names of my -- of any colleague." And Mr. (Inaudible) has just currently taking -- taken the same position. In short, there are many Americans of high courage and self-conscience who are unwilling to becoming informers and to name colleagues as communist when there maybe reprisal upon them no matter the price they pay. Now, I have said and I offer no (Inaudible) that her position was as we see her position rooted in history. And now, I want to suggest that her position was rooted even deeper to that in history and was rooted and bottomed in conscience. She said and the record showed, page 29 that when she explained her inability to testify, it was because of conscience. Judge Mathis so understood it. He said her situation was analogous to that as the Jehovah's Witnesses who take the position because they believe the word of God requires them. So, he recognized that her position was on -- based on conscience. Indeed, let me call Your Honors attention to what she said and then to another historic example and I shall be done. She said in all conscience, I cannot do otherwise than adhere to this clear determination of hers not to name names which will result her in harm to those who she named. The other historical example --
Earl Warren: Mr. Wirin, before you get to that, let me ask you, do you -- do you believe she was justified in not answering these questions, the four, or do you -- do you -- are you arguing only that the -- that the punishment was excessive?
A. L. Wirin: The crux of my argument is solely that the punishment was excessive --
Earl Warren: Yes.
A. L. Wirin: And the input of my argument is that she had -- since she already has served 70 days by virtue of -- of what -- what took place that that -- that the service at that time meets the -- meets the demands of the authority of the State or of the judiciary under one hand and omits a reconciliation with the exercise of conscience on the other.
Earl Warren: Are they (Voice Overlap) --
A. L. Wirin: And that -- and that this Court has -- has the authority to do it. Therefore, I want to give Your Honors this -- this final example. Perhaps Your Honors will recall what it was that Martin Luther said or did when he arrived at his views and he was -- when he was called for trial, the Diet of Worms, the Diet of Worms. He had arrived at his (Inaudible) and he took a nail and he pounded the nail and the document upon which his views were expressed on the church door at once. And he said -- and I -- I credit this to Mr. -- to Judge Hand in United States against Helen. He said I neither can nor will recant anything, since it is neither right nor safe to act against conscience. Here, I stand, I can do no other. Now, it seems to me that Mrs. Yates completely without her realizing what she was saying and whose great words she was in effect, "That she was taking essentially the same position," for as caution is the central pieces of my position that the struggle for freedom of conscience is the same everywhere and at all times and often finds its expression even in the same words. Now, this Court has on numerous occasions beginning with the Chief Justice Hughes in his dissent in the McIntosh case which finds acceptance in the opinion of Mr. Justice Douglas for this Court in the (Inaudible) case. That it will seek to accommodate the authority of the State with the demands of conscience. And my argument is that that accommodation maybe arrived at by this Court by reversing the present judgment which will mean that the -- that Mrs. Yates had served seven days in jail for her refusal to have -- 70 days in jail for her refusal to have given names of colleagues of hers who might be penalized or otherwise suffer if their names were given.
Earl Warren: Mr. Monahan.
Philip R. Monahan: If the Court please. Our response channels itself into four principal points, the four points which have been discussed by the petitioner's counsel. The first point we will take up is the question of whether or not the 15 separate refusals, the part of the petitioner file testifying constituted, but one single contempt. Secondly, we would discuss the question for our contention that even -- even if this Court should hold that the 15 refusals were but a single continuous contempt that the District Court still had the power to coerce compliance by incarceration of the witness during the trial and to punish the petitioner at the conclusion of the trial. Third, I will try to discuss very briefly, the petitioner's contention that the trial court in sentencing the petitioner for one year was merely trying to coerce answers and was not trying to vindicate the authority of the Court.
Speaker: (Inaudible)
Philip R. Monahan: That was -- you mean that at the same time that he puts her into jail to coerce, he can also -- that's to impose a fine for criminal contempt?
Speaker: (Inaudible)
Philip R. Monahan: It is our contention, Your Honor, that the same contempt, the same disobedience of a court's lawful order can be punished in two ways. One, for the equitable power of the court to coerce compliance with courts orders which maybe through imprisonment and secondly, through the courts power to punish and thereby to vindicate the authority of the Court. I think that's this Court's holding to the Mine Workers case.
Speaker: (Inaudible)
Philip R. Monahan: Yes, sir.
Earl Warren: And --
Philip R. Monahan: About that in this case. Well, we -- we don't have to, Your Honor, except that they raised the point that these contempts were part of one continuous transaction and really only one contempt. We have an alternative argument. First, that they were not a single contempt, that they were at the very minimum, six contempts breaking it down to the persons, subject matters of the various inquiries. And this second alternative contention that we raised is that even if the Court should adopt their argument that it's so -- that the 15 questions were so integrally related to constitute but -- but one continuous offense that the Court had the dual authority here to coerce and to punish.
Harold Burton: But the Court, this Court never did treat these 11 questions as a civil contempt.
Philip R. Monahan: No, sir. But if -- but if this Court adopts their theory, then the 11 would merge or -- or be their detailed on the four (Voice Overlap) --
Harold Burton: Some other case --
Philip R. Monahan: Sir?
Harold Burton: Some other cases as to this one?
Philip R. Monahan: Well, that's the way the District Court regarded them and that's the way the Circuit Court regarded them but the petitioners would like this Court to regard them both as the same case for this purpose.
Harold Burton: But the Court didn't.
Philip R. Monahan: The Court of Appeals did not.
Harold Burton: Yes.
Philip R. Monahan: Nor did the District Court --
Earl Warren: But Mr. Monahan, assume -- assume for the sake of argument that there is in this case but one contempt --
Philip R. Monahan: Yes, sir.
Earl Warren: Does the Court have the right to coerce a witness by sending her to jail on the day that she commits the contempt? Then after the trial is over without any announcement therefore that he's to consider it as criminal contempt, give her a period of years as a sentence for criminal contempt?
Philip R. Monahan: Well, the Court of Appeals held that it --
Earl Warren: No, I meant -- I'm just --
Philip R. Monahan: -- could not do that.
Earl Warren: No -- no. I'm not asking what they did. I'm asking what your position here is.
Philip R. Monahan: My position is an agreement with the Court of Appeals that a -- a court could not do that because of the due process consideration.
Earl Warren: All right.
Philip R. Monahan: That I --
Earl Warren: Let me just -- let me just carry it on one step farther. As I understand it, you said that -- that even though there was only one contempt in this case, you -- it is your position that she can be sentenced on these 11 counts after the trial, is that right?
Philip R. Monahan: But why did the court gives her a fair warning at the time he puts her in jail for the -- for the coercive purpose that she also faces a criminal charge for contempt to Court. In other words, so that the, the contemnor would not be deluded, so to speak, into thinking that his incarceration during the trial --
Earl Warren: Yes.
Philip R. Monahan: -- was all the punishment that he was going to get.
Earl Warren: All right. Now, let me -- let me put it this way. If she committed that one contempt, she committed it on the first day, did she not?
Philip R. Monahan: Well, because I don't think that she did, Your Honor, because there were --
Earl Warren: No -- no (Voice Overlap). You conceded. You said that's an ultimate position of yours and you said that even though there was one contempt, he could still sentence her at the conclusion of trial for criminal contempt, didn't you? All right, now, let's assume that in this case, there is but one contempt, just for the sake of art. If that is true, the contempt was committed on the first day she refused to answer the question, was it?
Philip R. Monahan: No, sir because if it is true, it was not completed until the third day when she refused to answer the 11 questions which were added to the four on the first day.
Earl Warren: Well, I thought you said, you agreed with the -- with the Court of Appeals a little while ago, that -- that she had to be advised at the time that she was put in contempt, that she would also be prosecuted for criminal contempt.
Philip R. Monahan: Yes, sir. But --
Earl Warren: Did the Court do that in this instance?
Philip R. Monahan: The Court of Appeals treated the first four contempts as something apart, something separate.
Earl Warren: I know. (Voice Overlap) I know but we're being here as one contempt because you said you would -- you would assume that for the sake of your argument and still contend that they could send her to jail for terminal years after the trial was over for criminal contempt.
Philip R. Monahan: Yes, sir but even if I assume that they all constituted but one contempt, I will not concede that the contempt was complete on the first day. And therefore, the rationale of the Court of Appeals would be different from the rationale that I would place upon a continuous contempt which placed over a period of three days.
Earl Warren: Well if a contempt wasn't complete on the first day, what was she in jail for after the first day? He sent her to jail right away, he said you committed a contempt against this Court. In refusing to answer his questions, I send you to jail.
Philip R. Monahan: Yes, sir.
Earl Warren: Now she must have been in jail because the contempt was completed.
Philip R. Monahan: She was in jail because she was in contempt of Court. And it is our -- it's our position, that she -- she committed additional contempts three days later.
Earl Warren: But we're proceeding at this time on the assumption that there is but one contempt because you said you would -- you would pursue that argument, that even though there was one contempt, the court could afterwards sentence her to -- to term of years for criminal contempt. Provided, he had notified her at the time she committed the offense that he intended to hold her both criminally and civilly. Did he do that on the first day?
Philip R. Monahan: On the first day, he did not sir.
Earl Warren: And he sent her to jail.
Philip R. Monahan: That's right.
Earl Warren: And there must have been the completed contempt there. Must there is she was entitled -- if she was to go to jail and -- and he wouldn't consent to bail?
Kevin R. Marone: There was a (Inaudible) Your Honor
Earl Warren: Then if there was one contempt then he couldn't sentence her at the trial for criminal contempt?
Philip R. Monahan: Except that the petitioners argue that the substantive -- substantive questions were a continuing part of the contempt and --
Earl Warren: But you're going away from your own admission now it seems to me.
Philip R. Monahan: Well I --
Earl Warren: I will take --
Philip R. Monahan: If the Court please, I don't admit at all. I don't concede at all that there was only one contempt here, it is merely an alternative argument which was the petitioners made. Now first, their argument is that the 15 refusals were one that the contempt was total on June 26 when she stated her position that she would refuse to identify persons as Communist. And they say that the Government could not thereafter the multiply of the contempt because of her having taken that fixed position. And they try to bring the case within the rationale of such cases as Costello where there was a total refusal and the court held, the Court of Appeals held and where a witness has refused to answer of any questions at all, you cannot continue to ask different questions and multiply the contempts. Now, we contend --
Hugo L. Black: Do you agree to that?
Philip R. Monahan: I -- I agree that where a witness said that I just won't testify at all and by continuing to ask questions on the same subject matter, it would not add to the one contempt.
Hugo L. Black: Why not? If you can ask different -- if you can ask the same witness to confess here, why should he be able to foreclose you from trying all questions by simply saying I'm not going to answer them. What is the --
Philip R. Monahan: The contempt -- the contempt Your Honor is the refusal to testify at all, the same as refusal to appear in response to a subpoena it would be but one contempt.
Hugo L. Black: That would be a contempt but would it also be a contempt if you'd ask him special questions thereafter, he declined for instance, calling the logic of the situation.
Philip R. Monahan: Because he has -- he has said I won't answer any other -- any questions at all, so that -- so that any question that are subsequently put would certainly come within his first refusal and would be a merely and when he then refused, he would be merely restating the position that he had previously announced.
Hugo L. Black: You admit that. I don't see why you argue against the other. I'm not sure if that's correct but --
Philip R. Monahan: Well, I --
Hugo L. Black: If a person says I'm just not going to answer any question at all, do you say then the Government can't get him into other contempts by asking a different question, but here (Voice Overlap) --
Philip R. Monahan: That's the holding in Costello.
Felix Frankfurter: This witness has said, I will not answer any questions which tell you or give the names of the -- of the people in the Communist Party. Who's causing all of those in the future, or isn't that the same as the -- in effect as the other, maybe the other draw.
Philip R. Monahan: It could be, Your Honor. But here, it is our contention that that was not the position that the petitioner here took. She did not take the position that I won't tell you any names of people in the Communist Party. He took the position which amounted to -- to this. If you ask me a question about a member of the Communist Party, I will decide when that question is put whether or not I will answer that question.
Felix Frankfurter: (Inaudible) Would you mind reading the record on that?
Philip R. Monahan: She -- she said --
Felix Frankfurter: Have you seen it in the record?
Philip R. Monahan: I have a sort of synopsis of that statement Your Honor. The first time, I can't support it to go through the -- the various statements that she did make in making her refusal from these various days. In the morning session of June 26, the first day of the first Court contempt, the petitioner testified concerning a co-defendant Frank Carlson.
Earl Warren: Is that in the record here as we have it?
Philip R. Monahan: Yes, sir.
Earl Warren: Where is it?
Philip R. Monahan: That's in transcript 11,231. I don't think it's in the record, Your Honor. Transcript 11,231, she said that in the 19 --
Earl Warren: Is it copied in your brief?
Philip R. Monahan: Sir?
Speaker: Is it copied in your brief?
Philip R. Monahan: Yes, sir. It's set forth in the statement of facts, I think it's on page 7 (Inaudible). Now, at that time, she did testify as to co-defendant (Inaudible) identified him as the Party's California State Chairman. And she also testified as to having frequently met with her co-defendant Frank Carlson at the Communist Party office during the year of about 1951. Now, she was then asked who else did you meet with that Communist Party headquarters. She made this statement, says she would not answer, that she was not willing to do anything that's going to harm the defense of other people. And she was not willing to do anything that is going to open up the door of persecution and harassment of other people. The prosecutor denied the press for an answer on that question. In the afternoon session of June 26, she was asked concerning a Harry Glickson who had appeared prominent in the Government's case in chief, and who the evidence show we think conclusively as a co-conspirator. The petitioner had testified on direct examination as to a statement which was attributed to Glickson by a Government witness, and she had in fact said that that statement attributed to Glickson would not have been made by a good communist, that a person with a proper understanding of Marxism-Leninism and good Communist Party leader would not make such a statement. It was a statement which concerned itself with the fact that the Communist Party was readying itself for a revolution. I could quote it but the statement of her counsel in cross-examining her and something up as to that statement is set forth at page 11,120 transcript. Now, when she was asked this question as to Glickson and the question also as to a co-defendant who digressed, Frank Spector. She took the position that the questions as to Glickson could lead to a situation in which a person could be caused or suffer the loss of his job and be subjected to further harassment in a period such as this where there is so much witch-hunting and hysteria. And the question as to her co-defendant Frank Spector, she took the position that she would not become a Government informant, she put. Now, so her refusals --
Earl Warren: She took that -- she took that position generally in that first question that you just --
Philip R. Monahan: That's right sir.
Earl Warren: -- read was that she because -- she said, "I'm not willing to provide names and I intend that these people other than those that I have indicated because I believe in the case of the other defendants, their case was already rested, I would only be contributing toward the (Inaudible) adding to the prosecution case against them.
Philip R. Monahan: That's right sir.
Earl Warren: So, she took that general position at the outset, did she not?
Philip R. Monahan: Yes, sir. On that first day, on her two refusals, one in the morning and one in the afternoon, it's a general refusal.
Earl Warren: Yes.
Philip R. Monahan: She took substantially the same position and that's it.
Earl Warren: The rest of it in particular (Inaudible), was it?
Philip R. Monahan: Yes, sir. Now, on the third day, of her cross-examination, when she was asked this or prior to her being asked these 11 questions, she was interrogated -- or first, let me say that she did testify as to certain people who had been or were members and officials of the Communist Party. She testified for his annual freely concerning William Z.Foster, the National Chairman of the Communist Party and it might be noted as the trial court pointed out during the course of hearings in this matter that William Z.Foster at that time was under indictment and was on trial for conspiracy to violate the Smith Act. Yet, he had no compulsion in identifying William Z. Foster as an official -- high -- the top official of the Communist Party. She also identified one Mike Queen as a person she knew to be a Communist Party member. But the explanation that she knew that Mike Queen was dead and her testimony could not hurt him. She also testified as to a (Inaudible) whom she identified as a person she knew as a member of the Communist Party. Now, she was then asked concerning meetings that had been held in a home of a Government witness (Inaudible) state board in the year 1947 to 1948 in San Francisco. And she was asked who attended the meetings and she said that she will refuse to state who any of the persons were and she admitted the home of Mrs. (Inaudible) because these people are in a position where my identification of them as Communist would do them an estimable amount (Voice Overlap) --
Hugo L. Black: Now, is that precisely the same ground that she had given in the beginning, the first theory.
Philip R. Monahan: She's applying one of her earlier grounds to these people.
Hugo L. Black: That was the ground, she said she wouldn't give any evidence as reference to that group of kind of people, at least that you asked about that or within the category she had announced, she would not testify against at all.
Philip R. Monahan: She said they were in that category. She determined subjectively --
Hugo L. Black: And your ground (Voice Overlap) -- and your argument is that she cannot only be prosecuted but generally declined to identify those people as a whole. She could pick out each one separately and ask her about it or make it a separate offense. I'm not sure you can, but that's what I understand your position to be.
Philip R. Monahan: Well, no sir. That isn't involved here because she does not held in contempt for refusing to divulge the names of the people who were there. The court did not instruct her to answer that particular question. I don't believe. At least it is not -- it is not a specification of contempt. She was not held on contempt for her refusal to divulge or to answer the question as to who was there.
Hugo L. Black: But she -- was she held in contempt for refusal to give names of some of the people who would -- were within the category, that she had declined to testify again?
Philip R. Monahan: I think -- I think one or two of the subsequent names as to the specific questions, leading questions, were people who had attended this meetings.
Hugo L. Black: And the Government's position is they can do that to -- make each one refusal to answer each question separately.
Philip R. Monahan: Yes, sir. Of course that --
Hugo L. Black: It could be asked day after day.
Philip R. Monahan: Sir?
Hugo L. Black: They could be asked day after day?
Philip R. Monahan: No sir. We don't think the position that you can ask, did you know Frank Spector as a member of the Communist Party and that tomorrow on the same cross-examination asked the identical same question, did you know Frank Spector as a member of the Communist Party? That is our position. That is not involved because what -- what we have here is a series of 15 questions involving 10 people.
Hugo L. Black: -- You do take the position that if you asked about 350 people, different people, her refusal to answer with reference to each one of them would constitute separate crimes?
Philip R. Monahan: I think that's right. I think that those questions are pertinent to the cross-examination that --
Hugo L. Black: Well, that maybe true. (Voice Overlap) But I'm not sure -- I'm not sure that you couldn't be through certainly logically if you just said we will do this day after day, logically.
Philip R. Monahan: Well, we don't have to meet that either because, we don't -- we didn't have presented that kind of a problem.
Earl Warren: Do any of these -- do any of these 11 questions refer specifically to other defendants?
Philip R. Monahan: Yes, sir, they refer -- they refer to co-defendants, some co-defendants who had rested their case.
Earl Warren: Yes.
Philip R. Monahan: At the conclusion of the Government's case 10 of the 14 co-defendants arrested.
Earl Warren: But the -- the thing I would like to ask you is if that was at all included in the first question that you read a little while ago. She was then asked, who else of the defendants she had met with to these headquarters in connection with her party duties. She refused to answer these questions stating that she was “Not willing to provide names and identities of people other than those that I have indicated, because I believe and so forth.” So she covered all of those people on that first day, and that first question or that first answer (Voice Overlap) --
Philip R. Monahan: I don't think she covered all of her co-defendants who had rested in that answer. But these questions --
Earl Warren: Well now, let's see, or as she did say that because I believe that the other defendants have rested. But she goes on to say I'm not willing to do anything that is going to harm the defense of other people and open up the door for persecution and harassment of other people. That's a broad statement.
Philip R. Monahan: Yes, sir, very broad.
Earl Warren: Well, I'll tell you why I asked that Mr. Monahan, it's hard for me to follow the argument that if a witness comes in to court and says, “I refused to answer any questions of any kind that are asked to me”, that he can only be punished for one contempt, but that if a person comes into court and says I will answer any question about my self, that you may ask me, anything that is pertinent to this case, but I will not be an informer against others, that you can then go ahead and give that person intimately more punishment than you would give the thoroughly re-counsel witness by breaking it up then asking him on successive days, and about successive persons, a very same thing that the witness do or refused to testify about in the first instance. That, it seems to me is -- it is not a very -- or just approach to a situation to say the least. Now of course, if you have definite authority to the effect that that could be done whether that give way to it, but it does seems to me that those two things don't square.
Philip R. Monahan: Well, Your Honor, I don't believe or at least I have been unable to find any case in which this Court has ruled on that specific problem. The Court of Appeals in the Second Circuit in the Costello case did make such a finding. However, I think that the refusal of the witness to answer at all or to respond to a subpoena is a different situation than you have here where a defendant in a criminal case chooses to waive her absolute privilege not to testify and gets on the stand and thereafter seeks to pick and choose the questions that she will or will not answer. Here, it was a situation where this petitioner got on to stand and testify to -- to whatever she thought might be beneficial to her case. And the questions which concerned themselves with her associations with co-conspirators, her associations with people who the Government's evident show or teachers in the Communist Party, she then refused to testify, and on the clumsy ground that I won't be a Government informer.
Earl Warren: And you think that's sufficient to distinguish her from Costello so that the judge might have the right to sentence her on any number of counts that he desires and up to three years on a count where on the other hand, Mr. Costello would only be punished ones, do you think that's just?
Philip R. Monahan: Well sir, I was merely stating the rule of the Costello case which is the rule which the petitioner seek to put themselves within.
Earl Warren: And you are trying to take them out of it and although conceding, that it's all right for Costello. Now, where is the justice in your position from trying to inflict this punishment on her when it could not be done in the Costello case? Do you think she has committed a greater crime against -- against the Government than Costello did?Do you think she's permitted to greater indignity to the Court than Costello did?
Philip R. Monahan: Well, I wouldn't like to wait for the crime if the Court please and I think both of them amount to a total disregard for the processes that are duly set out to compel testimony.
Earl Warren: Well, Let me put it this way, do you think that Costello was only -- should only be subject to one punishment that -- will this woman should be subject to many, as a matter of justice?
Philip R. Monahan: I think that this woman should -- should be susceptible to punishment for each one of the individual refusals to comply with the Court's directive. And the -- the rationale of the Court of Appeals in the Costello case, that was a contempt of Congress case, and a contempt of Court case, was that the witness had committed his contempt.It was the same as if a witness did not even answer a subpoena. Now, it seems to me that it is a more serious thing for a defendant in a criminal case, to -- to take a stand and to waive his privilege and to testify as to certain matters that she thinks maybe helpful to him. And then, on cross-examination which might hurt to call a cross-examiner.
Earl Warren: Well, it might -- it might be subject to greater punishment if you think so for having done it but is -- do you make a distinction between multiple offenses in a single offense? Do you think she has committed multiple offenses (Voice Overlap) --
Philip R. Monahan: I think (Voice Overlap) --
Earl Warren: -- more than Costello?
Philip R. Monahan: Yes, sir.
Earl Warren: All right.
Philip R. Monahan: Plus not only that -- not on the fact that they were different subjects of inquiries that you could use to answer but here you had one day when she refused to answer more questions, and the later day, three days later when she refused to answer a series of 11 questions.
Speaker: I supposed you can put your position something like this, can't you that this was not a case where the prosecutor was trying to accumulate contempts by just asking the same question under the guise of different names of people that under her formula, to know him as the prosecutor you'd tell in advance whether or not the answer to a particular name would fall within her own self defined (Inaudible) or not. And he had no course except to go through the list and find out by asking the questions, isn't that your position?
Philip R. Monahan: Certainly Your Honor, precisely. As a matter of fact I think it's a matter of some significance that on the first day of her -- before her refusal going to discussion of the contempt action, the cross-examiners stated that he did not intend to go into any names except names of either co-conspirators named in the indictment, or names which had been brought out by various witnesses as club leaders and chairman or leaders of various groups.
Hugo L. Black: But why was -- incidentally, what's the difference does it make? What was the relevance here? Just answer that. Do you say that we must presume that he just want to get information?
Philip R. Monahan: I -- I
Hugo L. Black: Is that helpful in the trial? How could that have helped their trial?
Philip R. Monahan: Our point here, Your Honor that he was cross-examined, this witness. This was -- has got her on the stand and she made a general denial of participating in this conspiracy. She denied that she conspired with anybody, to do any of the things charged for this indictment.
Hugo L. Black: Yes, but did she deny she was a Communist?
Philip R. Monahan: No sir, she did not.
Hugo L. Black: Did she admit she had been a Communist and is going to the Communist Party?
Philip R. Monahan: That's correct.
Hugo L. Black: Well, what -- what was the relevance, what possible bearing -- maybe it could, I just thought (Inaudible) --
Philip R. Monahan: I say that -- if the Court please, that the question as to (Inaudible) summation of the propriety, and the necessity of the cross-examination on this point. A Government witness had testified and I'm going to use the petitioner's trial counsel who has summarized it in questioning her concerning her testimony in regard the witness. He said, in direct examination of this petition, I will ask you the same question with respect to the testimony of the witness forward, at page 4440 of the transcript to the effect that in a club meeting it was said that in support of veterans' legislation was important because it would analyze the case of national crisis such as revolt. Now -- then he went on to another question which can also concern itself with the Government witnesses statement that Glickson had testified concerning to revolt, the fact that revolt will eventually break out. She in effect said by her answers on her direct examination that a good Communist just wouldn't make such a statement about revolt. Now, it is our contention that the cross-examiner had a right and a duty to inquire her -- did she know this Harry Glickson whose words -- she was forsaken. Did -- how long have she known him? Did she know him as a Communist Party leader through her activities and associations with him, had she continued or considered him over the years as a good Communist Party leader. As a matter of cross-examination of her denial of the Government's evidence as to what Glickson had thought at this Communist Party --
Hugo L. Black: Was he a defendant?
Philip R. Monahan: No sir, he was not a defendant, he was a person who was -- mentioned many, many times in the evidence and who is apparent was a co-conspirator with the defendants in this case.
Hugo L. Black: Was he a witness.
Philip R. Monahan: He was not a witness. Glickson was not a witness.
Hugo L. Black: What was the question they asked him about? That they've fell in contempt all that time?
Philip R. Monahan: They asked three questions concerning Glickson on the first day.
Hugo L. Black: No, I'm talking about the one here involved.
Philip R. Monahan: Sir?
Hugo L. Black: Did they ask about the first day too as well as the last day?
Philip R. Monahan: Glickson was only involved in the questions of the first day. This was on cross-examination after she had testified concerning the statement attributed to Glickson.
Hugo L. Black: But she didn't make (Inaudible)
Philip R. Monahan: That's right. And we submit that the Government had a right to show through this cross-examination of her knowledge over Glickson and previous association with Glickson that she did actually consider him as a good communist. As a matter of cross-examination --
Hugo L. Black: Was the evidence -- did the evidence get in about what he had said if he was not a defendant and not a witness?
Philip R. Monahan: He was gotten into as a third party declaration of a co-conspirator in furtherance of the conspiracy.
Earl Warren: Was he alleged to be one of the conspirators?
Philip R. Monahan: He was not alleged in the indictment as such but the evidence --
Earl Warren: I thought -- I thought you said a moment ago that the prosecutor announced that he was not going to ask her any questions except about defendants and those who were named as co-conspirators in the indictment.
Philip R. Monahan: Four names which had been brought up.
Earl Warren: Didn't you -- did you say that to me?
Philip R. Monahan: No, sir, I added this. Four names which had been brought up by various witnesses as 12 leaders, chairman who are leaders of various groups.
Earl Warren: Yes, you did.
Philip R. Monahan: People already in evidence.
Earl Warren: Yes, you said that.
Philip R. Monahan: And people who the evidence showed or that the jury could conclude from the evidence were co-conspirators with this petitioner who was testifying. And therefore, the three questions that were asked were any time since she was been a member of the Communist Party, have you ever known Glickson to be a member of the Party. The next one, isn't that true that Mr. Harry Glickson was going to use 44 and 46 -- 45 and 46 and act as chairman of a Communist club in the city of San Francisco?
Hugo L. Black: Did you already have evidence then on that?
Philip R. Monahan: Yes, sir we do.
Hugo L. Black: Was there a denial of it?
Philip R. Monahan: No denial except for her statement.
Hugo L. Black: That sounds to me like she say yes, she is a Communist but he wasn't a good one.
Philip R. Monahan: She didn't say --
Hugo L. Black: I don't -- I don't see --
Philip R. Monahan: -- yes, he was a communist --
Hugo L. Black: -- a denial over there. I -- I frankly don't see in the inference, or the relevancy in that.
Earl Warren: We'll adjourn.